DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	Applicant’s amendment filed on 4/27/2022, has been entered and carefully considered. Claims 1, 5, 9, 12-13, 20 and 23 are amended, claims 4, 15 and 21 are canceled. Claims 1-3, 5-14, 16-20 and 22-23 are currently pending.
	
Response to Arguments
2.	Applicant’s arguments, pages 7-9, filed on 4/27/2022, have been fully considered but they are not persuasive.
	Applicant argues with respect to claim 1, (1) Gilson does not teach or suggest “the first computing device: obtaining a communication session initiation parameter, indicating whether the first computing device initiated the communication session”, (2) Gulley fails to teach or suggest "presenting a redial indicator in one of (i) an active state, responsive to determining that the communication session initiation parameter indicates that the first computing device initiated the communication session, or (ii) an inactive state, responsive to determining that the communication session initiation parameter indicates that the first computing device did not initiate the communication session", (3) with respect to claim 20 that Gilson fails to disclose at least the following limitations of claim 20 as amended: "handling the command according to the communication session initiation parameter, by (i) executing the command when the command is received from the computing device that initiated the communication session, and (ii) ignoring the command when the command is received from the computing device that did not initiate the communication session". The examiner respectfully disagrees.

Regarding the first argument, applicant argues that parameter is plainly concerned with the identity of a participant, rather than whether that participant initiated the call.
Gibson [0007, 0027-0030, 0032, 0036, 0043] Fig. 1 describes the terminals obtains parameters prior the call dropping, or the terminal 101 and 102 may receive signaling messages corresponding to network parameters message. The parameters indicate which of the terminal possess a callback token may initiate a callback (i.e., redial to initiate call session) if the call drops which is referred to as a communication link being disconnected between users. [0034, 0048] clearly describe a terminal maintains the parameters which are used for determining who should re-initiate the call if the call dropped.
Regarding the second argument, as explained above that Gibson teaches the parameters which indicates whether the terminal 101 or 102 initiated the callback if the call dropped. That is, the parameters determine which terminal, or who, redials to initiate the callback if the call dropped. Gulley is brought to remedy the deficiency of Gibson, mainly that there is not an explicit teaching of a terminal presenting a redial indicator indicating the terminal initiated the callback.
Gulley [Col. 8, Ln 25-59, Col. 9, Ln 1-19, Col. 11, Ln 32-51] Fig. 1 shows a phone device configured with display keypad with redialing keys labeled “Redial Prev” and “Redial Last” for visually presenting messages to the user. The redial button responsive to key press to initiate the callback to the most recently called parties. The display keys including the redial key in the keypad 126 may be independently vary the “on” (i.e., active state) and “off” (i.e., inactive state). Furthermore, the [Col. 6, Ln 30-67] describes the phone device application (TAPI) configures the parameters for callback function when an event occurs, and the phone device application’s callback function is responsive to a button is pressed to redial the most recently dialed number based on the “Redial Prev”.
Regarding the third argument, Gilson (0038-0041-0042, 0050] Fig. 2 shows a network-centric approach to controls re-establishes a dropped call. Where the callback feature processing is performed by the network in order to re-initiate a dropped call. For example, the MCS 209 (network server) hosting callback process 215 may collect terminal parameters (i.e., command) from terminals 201-203 that initiated the callback. If the call drops, callback process 215 conditionally re-establishes the call based on at least one of the parameters at events 254-256. For example, the callback could be conditioned on who the other user is. If the other user is someone who is important to the user (e.g., mom), then the user would want to re-establish the call; otherwise, the call would not be established the call. For example, the callback could be conditioned on who the other user is. If the other user is a salesman or unknown number calls the called user would not want to re-establish the dropped call. Thus, MCS 209 (network server) hosting the callback process would executing the parameter collected from terminals 201-203, when the called user want to reestablish the important call, and ignore the parameters collected from terminals 201-203 when the called user would not want to re-establish the dropped call. 

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
3.	Claims 1-3, 5-14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ross Gilson (US 2013/0029656) hereinafter Gilson, in view of Gulley et al., (US 5790652) hereinafter Gulley, and further in view of Jian-Qun Zhang (US 2018/0262643) hereinafter Zhang.

Regarding Claim 1, Gilson teaches A method of reestablishing a communication session between a first computing device and a second computing device ([Para. 0030-0036] Fig. 1 shows a method of reestablishing a dropped call communication session between the first terminal 101 and a second terminal 102), the method comprising, at the first computing device: obtaining a communication session initiation parameter, indicating whether the first computing device initiated the communication session ([Para. 0027-0030, 0032, 0036, 0043] describes the other terminal obtains parameters from a terminal prior the call dropping, or the terminal 101 and 102 may receive signaling messages corresponding to network parameters message. The parameters indicate which of the terminal possess a callback token may initiate a callback (i.e., redial to initiate call session) if the call drops which is referred to as a communication link being disconnected between users).
Gibson does not disclose presenting a redial indicator in one of (i) an active state, responsive to determining that the communication session initiation parameter indicates that the first computing device initiated the communication session, or (ii) an inactive state, responsive to determining that the communication session initiation parameter indicates that the first computing device did not initiate the communication session; and controlling a reestablishment attempt following session termination according to the redial indicator.
Gulley teaches presenting a redial indicator in one of (i) an active state, responsive to determining that the communication session initiation parameter indicates that the first computing device initiated the communication session, or (ii) an inactive state, responsive to determining that the communication session initiation parameter indicates that the first computing device did not initiate the communication session ([Col. 6, Ln 30-67, Col. 8, Ln 25-59, Col. 9, Ln 1-19, Col. 11, Ln 21-51] describes the phone device application (TAPI) configures the parameters for callback function when an event occurs. The phone device application’s callback function is responsive to a button is pressed. Fig. 1 shows a phone device configured with display keypad with redialing key labeled “Redial Prev” (i.e., active state) for visually presenting messages to the user. Responsive to the “Redial Prev” indicator, the user may press a button to request the most recently dialed number be redialed to initiate the callback to the most recently called parties. The display keys including the redial key in the keypad 126 may be independently vary the on (i.e., active state) and off (i.e., inactive state).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Gilson and Gulley to implement the callback function to improve phone performance and user’s experiences.
The combination of Gilson and Gulley does not disclose controlling a reestablishment attempt following session termination according to the redial indicator.
Zhang teaches controlling a reestablishment attempt following session termination according to the redial indicator ([Para. 0015-0016, 0034-0035] in the event of data communication failure in a current call session, the computing device determines the values of the communication parameters for the subsequent call session, and the user may enable the re-dial setting (configure redial indicator) and to re-establish a subsequent call session based on the re-dial setting).
  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Gilson, Gulley and Zhang to implement the callback function to reduce data loss and to enhance user experience.

Regarding Claim 2, the combination of Gilson, Gulley and Zhang, specifically, Gilson teaches wherein obtaining the communication session initiation parameter includes, responsive to joining the communication session, determining whether the first computing device initiated the communication session. ([Para. 0027, 0032, 0048] after the terminal obtaining the parameters in the call through in-band or out-of-band signaling prior to the call dropping. If the call drop, the terminal may initiate a callback to the other terminals (joining the communication session) based on a token value obtained from the parameters).

Regarding Claim 3, the combination of Gilson, Gulley and Zhang, specifically, Gilson teaches wherein obtaining the communication session initiation parameter includes receiving the communication session initiation parameter from a server associated with the communication session ([Para. 0074, 0093] Fig. 3 shows a proxy service 304 in the network 303 may provide parameters to the terminal 301. Fig. 12 shows the network apparatus including proxy 304 may be implemented by processing device 1201 that executes computer executable instructions (i.e., server) to provides callback related parameters to terminal device to initiate callback).
 
Regarding Claim 5, Gilson does not disclose wherein presenting the redial indicator includes: presenting the redial indicator on a display of the first mobile computing device during the communication session. 
Gulley teaches wherein presenting the redial indicator includes: presenting the redial indicator on a display of the first mobile computing device during the communication session. ([Col. 8, Ln 25-59, Col. 11, Ln 32-51] Fig. 1 shows a phone device configured with display keys labeled “Redial Prev” and “Redial Last” in the keypad 126 for visually presenting messages to the user. The redial button responsive to key press to initiate the callback to the most recently called parties). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Gilson and Gulley to implement the callback function to improve phone performance and user’s experiences.

Regarding Claim 6, the combination of Gilson, Gulley and Zhang, specifically, Gilson teaches detecting termination of the communication session; and responsive to determining that the termination was expected, dismissing the redial indicator ([Para. 0032, 0048] describes if a terminal detect that a call has dropped, the terminal may determine the callback token to re-establish a callback. If determined that a call were dropped due to a known tunnel/dead zone (i.e., termination was expected). Once this is known, the terminal may wait for the other terminal to call back once the terminal is out of the tunnel. That is the terminal detecting the call dropping were expected, the terminal dismissing the callback token indicating the re-establishment and wait for the other terminal to callback).

Regarding Claim 7, the combination of Gilson, Gulley and Zhang, specifically, Gilson teaches detecting termination of the communication session; and responsive to determining that the termination is unexpected, continuing presentation of the redial indicator for a period of time after the termination. ([Para. 0027-0029] describes if the call drops, a terminal possessing a token may consequently initiate or facilitate a callback to the other terminals. When detecting a dropped call is unexpected, such as serving cell site fails, one user may wait for the other user to call back after initially going to voicemail for an amount of time. Thus, the user may possess the callback token for the amount of time). 

Regarding Claim 8, the combination of Gilson, Gulley and Zhang, specifically, Gilson teaches wherein determining whether the termination is unexpected includes determining whether a command to end the call was generated by at least one of the first computing device and the second computing device ([Para. 0048] the terminal determines that a salesman call is disconnected (i.e., the salesman command to end the call (dropped, i.e., call termination is unexpected).

Regarding Claim 9, the combination of Gilson, Gulley and Zhang, specifically, Gilson teaches wherein controlling a reestablishment attempt includes: detecting unexpected termination of the communication session ([Para. 0032, 0038] describes terminals 101 and 102 detect the call has dropped (unexpected termination). Fig. 2 shows a system controls re-establishes a dropped call); during a period of time, detecting a command to reestablish the communication session via an input device of the first computing device; and handling the command according to the communication session initiation parameter ([Para. 0036-0041, 0090-0092] Fig. 2 shows during the call is dropped, terminals 201-203 receive signaling message (a command) through input device to re-establishes the call based on at least one of the parameters at 254-256. Fig. 11 shows the terminal device 1100 that support callback includes an input device 1103. For example, apparatus may exchange parameters with other apparatus through input device 1103, and store the parameters in memory for handling the callback by re-establishing the call).

Regarding Claim 10, the combination of Gilson, Gulley and Zhang, specifically, Gilson teaches wherein the handling includes ignoring the command when the communication session initiation parameter indicates that the first computing device did not initiate the communication session ([Para. 0036, 0064-0066, 0090-0091] terminals 101 and 102 receive signaling message corresponding to parameters messages (i.e., a command) from the network103. Where a token value may be obtained from the associated parameters of the terminal, and the terminal possessing a largest token value may initiate a callback [0027]. Fig. 4 shows if the terminals detected the call has dropped, the terminal having the highest token value may initiate the callback, while the terminal with smaller token value may wait for the other terminal to call back. [Para. 0073-0074] In some embodiments, if none of the token values is greater than the predetermined threshold, then none of the terminals possesses the token and consequently the callback may not be initiated. That is, the terminal ignoring the parameter messages).

Regarding Claim 11, the combination of Gilson, Gulley and Zhang, specifically, Gilson teaches wherein controlling the reestablishment attempt includes determining whether to automatically generate a reestablishment command according to the communication session initiation parameter. ([Para. 0033-0034] Fig. 1, each terminal may determine the token values based on parameters which may be designated to automatically re-initiate the call (corresponding to callback 153).

Regarding Claim 12, the claim is interpreted and rejected for the same reason as set forth in claim 1 as being unpatentable over Gilson in view of Gulley and Zhang, specifically Gilson teaches A computing device, comprising: a communication interface configured to join a communication session between the computing device and a second computing device; and a processor interconnected with the communication interface and the output device ([Para. 0089-0090] Fig. 11 shows an apparatus 1100 (e.g., a wireless terminal) including a communication interface 1102, a processing device 1101 and display device 1104 that supports callback capability through communications interface 1102 over a communication channel in accordance with various aspects of the disclosure as shown in Fig. 1).

Regarding Claim 13, the combination of Gilson, Gulley and Zhang, specifically, Gilson teaches an output device including a display ([Para. 0091-0092] Fig. 11, the terminal device including a display device 1104 to display the status of the callback feature). 
Gilson does not disclose wherein the processor is configured, to present the redial indicator, to control the display to present the redial indicator during the communication session.
Gulley teaches wherein the processor is configured, to present the redial indicator, to control the display to present the redial indicator during the communication session. ([Col. 4, Ln 58-62, Col. 8, Ln 25-37, Col. 11, Ln 32-51]  Fig. 1 shows a phone device including processor configured to control display keys labeled “Redial Prev” and “Redial Last” in the keypad 126 for visually presenting the most recent called numbers to the user. The redial button responsive to key press to control a callback attempt to the most recently called parties).
  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Gilson, Zhang and Gulley to implement the callback function to improve phone performance and user’s experiences.

Regarding Claim 14, the combination of Gilson, Gulley and Zhang, specifically, Gilson teaches wherein the processor is configured, in order to obtain the communication session initiation parameter, to: responsive to joining the communication session, determine whether the computing device initiated the communication session ([Para. 0027, 0033-0034] describes the terminal obtaining the parameters, from which a token value obtained from may determine whether the terminal re-initiate the call if the call drops. Because the terminal with the token may be designated to automatically re-initiate the call (corresponding to callback. i.e., responsive to joining the communication session).

Regarding Claim 16, the combination of Gilson, Gulley and Zhang, specifically, Gilson teaches wherein the processor is further configured to: detect termination of the communication session: and responsive to determining that the termination was expected, control the output device to dismiss the redial indicator ([Para. 0032, 0048] describes if a terminal detect that a call has dropped, the terminal may determine the callback token to re-establish a callback. If determined that a call were dropped due to a known tunnel/dead zone (i.e., termination was expected). Once this is known, the terminal may wait for the other terminal to call back once the terminal is out of the tunnel. That is the terminal detecting the call dropping were expected, the terminal dismissing the callback token indicating the callback function and wait for the other terminal to callback).

Regarding Claim 17, the combination of Gilson, Gulley and Zhang, specifically, Gilson teaches wherein the processor is further configured to: detect termination of the communication session; and responsive to determining that the termination is unexpected, continue presentation of the redial indicator for a period of time after the termination. ([Para. 0027-0029] describes if the call drops, a terminal possessing a token may consequently initiate or facilitate a callback to the other terminals. When detecting a dropped call is unexpected, such as serving cell site fails, one user may wait for the other user to call back after initially going to voicemail for an amount of time. Thus, the user may possess the callback token for the amount of time). 

Regarding Claim 18, the combination of Gilson, Gulley and Zhang, specifically, Gilson teaches wherein the processor is configured, in order to determine whether the termination is unexpected, to: determine whether a command to end the call was generated by at least one of the computing device and the second computing device. ([Para. 0048] the terminal determines that a salesman call is disconnected (i.e., the salesman command to end the call (dropped, i.e., call termination is unexpected).

Regarding Claim 19, the combination of Gilson, Gulley and Zhang, specifically, Gilson teaches wherein the processor is configured, to control the reestablishment attempt, to: detect unexpected termination of the communication session; during a period of time, detect a command to reestablish the communication session; and handle the command according to the communication session initiation parameter. ([Para. 0032, 0036-0041, 0089-0090] describes terminals 101 and 102 detect the call has dropped (unexpected termination). Fig. 2 shows a system controls re-establishes a dropped call. Where terminals 201-203 receive signaling message (a command) from the network corresponding to the terminal parameters to re-establishes the call based on at least one of the parameters at 254-256).

4.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Gilson. 
Regarding Claim 20, Zhang teaches A session control method at a server connected to a first computing device and a second computing device ([Para. 0044, 0093] Fig. 2 shows a computing system 100 (server) connected through a network to other devices (first computing device and second computing device), the method comprising: responsive to establishment of a communication session between the first computing device and the second computing device, storing a communication session initiation parameter ([Para. 0030, 0034-0035, 0039-0045] Fig. 2, the computing system 100 (server) includes storage medium 215. The communication parameters used for re-establishing the call session between two communication systems for each call session [0022] based on re-dial settings may be stored in the storage medium).
Zhang does not disclose the parameter indicating which of the first computing device and the second computing device initiated the communication session; responsive to termination of the communication session, determining whether the termination was expected; and when the termination was not expected, during a time period following the termination, receiving a command to reestablish the communication session from one of the first and second computing devices; and handling the command according to the communication session initiation parameter, by (i) executing the command when the command is received from the computing device that initiated the communication session, and (ii) ignoring the command when the command is received from the computing device that did not initiate the communication session.
Gilson teaches the parameter indicating which of the first computing device and the second computing device initiated the communication session ([Para. 0041] Callback feature processing, for example, is performed in the network in order to re-initiate a dropped call. For example, MSC 209 (i.e., network server) may host callback process 215 that collects terminal parameters from terminals 201-203 at events of the call drops ([Para. 0034, 0037] the parameters determining who should re-initiate the call if the call drops, and the parameters are maintained by the network); responsive to termination of the communication session, determining whether the termination was expected; and when the termination was not expected, during a time period following the termination ([Para. 0025-0026, 0048-0049] describes if the call drop occur when a wireless terminal moves out of range of a wireless network (i.e., termination was not expected), and if a call were dropped due to a known tunnel/dead zone and if the call dropped because of a busy connect response (i.e., termination was expected), resulting the termination of the call cannot be maintained between the terminal and the network. The network may determine that the dropped call may occur if the mobile moving out of the coverage area. Calls may also be dropped upon handoff between cells within the same provider's network, and the dropped call may occur in a wireless network operating on the same frequencies interfere with each other (expected)); 
receiving a command to reestablish the communication session from one of the first and second computing devices ([Para. 0041] Callback feature processing performed in the network in order to re-initiate a dropped call For example, MSC 209 (i.e., network server) hosting callback process 215 may collect terminal parameters (i.e., command) from terminals 201-203 at events of the call drops); and handling the command according to the communication session initiation parameter, by (i) executing the command when the command is received from the computing device that initiated the communication session ([Para. 0038-0041-0042] Fig. 2 shows a network-centric approach to controls re-establishes a dropped call. Where the callback feature processing is performed by the network in order to re-initiate a dropped call. For example, the MCS 209 (network server) hosting callback process 215 may collect terminal parameters (i.e., command) from terminals 201-203 that initiated the callback. If the call drops, callback process 215 conditionally re-establishes the call. For example, the callback could be conditioned on who the other user is. If the other user is someone who is important to the user (e.g., mom), then the user would want to re-establish the call; otherwise, the call would not be established. Thus, the MCS 209 (network server) hosting the callback process would executing the parameter collected from terminals 201-203, when the called user want to re-establish the important call); and (ii) ignoring the command when the command is received from the computing device that did not initiate the communication session [Para. 0041, 0050] the MCS 209 (network server) hosting callback process 215 may collect terminal parameters (i.e., command) from terminals 201-203 that initiated the callback. If the call drops, callback process 215 conditionally re-establishes the call. For example, the callback could be conditioned on who the other user is. If the other user is a salesman or unknown number calls the called user would not want to re-establish the dropped call. Thus, the MCS 209 (network server) hosting the callback process would ignore the parameter collected from terminals 201-203, when the called user would not want to re-establish the call).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of control the callback function from Zhang and Gilson to reduce the dropped calls and to strengthen weak signals.

5.	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Gilson as applied to claim 20 above, and further in view of Corneille et al., (US 2005/0075115) hereinafter Corneille.
Regarding Claim 22, Zhang does not disclose when the termination was expected, discarding the communication session initiation parameter.
Gilson teaches when the termination was expected ([Para. 0032, 0048] describes call failure including a call dropped due to a known tunnel/dead zone (i.e., termination was expected).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of control the callback function from Zhang and Gilson to reduce the dropped calls and to strengthen weak signals.
The combination of Zhang and Gilson does not disclose when the termination discarding the communication session initiation parameter 
 Corneille teaches when termination was expected, discarding the communication session initiation parameter ([Para. 0409-0411] describes when the call failed (i.e., termination was expected), the call session parameter used by the session module will be removed).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of control the callback function from Zhang, Gilson and Corneille to improve the performance and usability of the network.
6.	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Gilson as applied to claim 20 above, and further in view of He et al., (US 2010/0037311) hereinafter He.
Regarding Claim 23, the combination of Zhang and Gilson does not disclose after the time period expires, discarding the communication session initiation parameter. 
He teaches after the time period expires, discard the communication session initiation parameter ([Para. 0008] When the server detects that an application wishes to finish a particular connection (i.e., initiation of communication session), and upon expiry of a time-out duration during which a connection is unused, the server may delete the corresponding session parameter set).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of control the callback function from Zhang, Gilson and the teaching of management policy from He to improve the performance of the network.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	US 20020183044, Blackwell et al., disclose Method And System For Sending, Receiving And Managing Messaging Data.
US 6535730, Chow et al., disclose Wireless Centrex Conference Call Adding A Party.
US 6771760, Vortman et al., disclose Callback Imitation As Incoming Calls.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER K MAK whose telephone number is (571)272-5358. The examiner can normally be reached M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER K MAK/Examiner, Art Unit 2413                                                                                                                                                                                             
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413